Citation Nr: 1020669	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  07-15 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from May 
1975 to April 1978. This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 2005 
rating decision of the Fort Harrison, Montana, Department of 
Veterans Affairs (VA) Regional Office (RO) that, in part, 
denied service connection for tinnitus.  In January 2008, a 
videoconference hearing was held before the undersigned.  A 
transcript of the hearing is associated with the Veteran's 
claims file.  Additional evidence was submitted with a waiver 
of initial AOJ consideration both at the videoconference 
hearing and in June 2008. In September 2008, the Board sought 
an advisory medical opinion from the Veterans Health 
Administration (VHA).

By a February 2009 decision the Board denied service 
connection for tinnitus.  The Veteran appealed.  In the Joint 
Motion endorsed by the Court's October 2009 Order, it was 
agreed that a new medical nexus opinion was required.  


FINDING OF FACT

The Veteran's tinnitus is related to noise trauma and a head 
injury in service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, service connection 
for tinnitus is warranted.  38 U.S.C.A. § 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act (VCAA) 

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The VCAA applies 
to the instant claim.  Inasmuch as the benefit sought is 
being granted, there is no reason to belabor the impact of 
the VCAA on the matter; any notice defect or duty to assist 
failure is harmless.  

B.  Factual Background

The Veteran contends that he has tinnitus as a result of 
acoustic trauma in service and an incident in service wherein 
he sustained a head injury.  His service personnel records 
reflect that his military occupational specialty (MOS) was 
tactical wire operations specialist and that he served in the 
infantry.

The Veteran's STRs, including his February 1978 service 
separation examination report, are silent for any complaints, 
findings, treatment, or diagnosis related to tinnitus. 
[Audiometry on service separation examination revealed a 35 
decibel puretone threshold at the 500 hertz frequency in the 
right ear.]  They do show that in May 1976, the Veteran was 
treated for a head injury requiring stitches over the left 
eye area.  After the removal of the stitches in June 1976, 
subsequent STRs are silent for any complaints related to the 
Veteran's head injury.  In a February 1978 service separation 
report of medical history, he indicated he had ear, nose, or 
throat problems (the physician's summary noted that the 
veteran had a history of sinusitis), and a head injury.

The Veteran testified during his January 2008 hearing before 
the undersigned that he knew he had tinnitus in 1980 after 
hearing William Shatner speak about his difficulties with 
tinnitus.  February 2000 to September 2005 VA outpatient 
treatment records show that in February 2000 (about 5 years 
prior to his claim of service connection for tinnitus), the 
Veteran reported lifelong tinnitus.
In an October 2005 statement, the Veteran reported 
experiencing constant ringing in his ears for approximately 
twenty-five years.

On August 2006 private audiological evaluation, bilateral 
high frequency sensorineural hearing loss was diagnosed.  The 
Veteran reported being exposed to noises from firing ranges, 
tanks, artillery, and small arms in service with occasional 
use of ear protection, and working as a carpenter and being 
exposed to construction noises postservice.  The audiologist, 
L.W., noted the Veteran's accounts of noise exposure during 
and after service, and opined, "[b]ased on these tests and 
the information provided it is more likely than not that [the 
Veteran's] . . . tinnitus started during his military 
service."

On March 2007 authorized VA examination, puretone audiometry 
revealed bilateral high frequency hearing loss.  The Veteran 
reported significant military noise exposure from artillery 
fire; postservice noise exposure was not considered 
significant.  After reviewing the claims file, the examiner 
concluded that given the Veteran's normal hearing by 
audiometric testing upon entrance into and separation from 
service, 'it is less than likely that his present . . . 
tinnitus [is] related to his military noise exposure.'

In an undated statement submitted with his May 2007 
substantive appeal, J.A.M., ENT, (a VA healthcare provider) 
opined that intermittent or persistent tinnitus not present 
previously, but appearing after combat noise exposure such as 
small arms fire is related to combat acoustic trauma.  He 
noted that a "[h]earing test may or may not reflect hearing 
change produced by the acoustic trauma.  The damage to the 
inner ear hair cells may not be severe enough to produce a 
hearing loss but is severe enough to produce tinnitus or the 
damage accrued in a frequency not tested by a routine 
audiogram."  He concluded that "persistent or intermittent 
tinnitus not present before combat noise exposure but is 
present afterwards in [sic] related to the acoustic trauma 
produced by combat."

To resolve the matter of the etiology of the Veteran's 
tinnitus, the Board sought a VHA advisory opinion from an 
otolaryngologist.  In an opinion dated in September 2008, a 
VA Chief of Otolaryngology, E. M., indicated that, based upon 
the existing evidence, he could not relate the Veteran's 
tinnitus to his service.  The VHA consultant observed that 
tinnitus accompanies sensorineural hearing loss, and that the 
most common cause for the latter is acoustic trauma; however, 
audiological evaluations on entrance into and separation from 
service were normal.  The September 2008 opinion noted that 
the Veteran reported a 25 year history of tinnitus in 2005 
(placing onset around 1980) but that complaints of tinnitus 
were not noted in the written records until 2000.  Therefore, 
in his opinion, it was unlikely that military exposure was 
the etiology of the Veteran's hearing loss and tinnitus.  The 
VHA consultant also considered whether the Veteran's tinnitus 
was related to his head injury in service and opined that it 
was not, due to the lack of evidence of an intracranial 
injury or any skull fractures such as a temporal bone 
fracture.  Noting that the Veteran's postservice occupation 
was that of a carpenter, the VHA consultant further explained 
that hearing loss and tinnitus are common problems associated 
with aging and continued lifetime exposure to the noise 
levels on Earth, whether occupational or social.

In support of his claim, the Veteran submitted two Internet 
articles from the American Academy of Otolaryngology-Head and 
Neck Surgery and the British Tinnitus Association to the 
effect that injuries to the head or neck are possible causes 
of tinnitus.  He has also submitted lay statements from his 
wife, who states that the Veteran suffers from hearing loss, 
and from his fellow serviceman, D.A.A., who states that he 
and the veteran shared many hours at firing ranges and were 
exposed to noise trauma from small arms to howitzers, tanks, 
and air strikes, and that over the years, he has noticed that 
the Veteran has lost some of his hearing.

By a February 2009 decision the Board (relying extensively on 
the September 2008 opinion) denied service connection for 
tinnitus.  The Veteran appealed.  In the Joint Motion (JMR) 
endorsed by the Court's October 2009 Order, it was agreed 
that a new medical nexus opinion was required because the 
September 2008 VHA opinion did not provide adequate rationale 
for finding appellant's tinnitus "was related to his 
lifetime exposure to the noise levels on Earth, being 
occupational or social," when he acknowledged the 
appellant's complaints of tinnitus since approximately 1980 
(approximately two years after service).  In other words, the 
physician did not adequately discuss the evidence which 
appears to support the appellant's position.
To implement the directives of the JMR, the Board sought 
another VHA advisory opinion from an otolaryngologist.  In an 
opinion dated in January 2010, a VA otolaryngologist, I. K., 
reviewed the claims folder and concluded that "the 
[V]eteran's hearing loss and tinnitus are most like, as 
likely as not, related to his military service head injury 
and his military noise exposure."  He explained that 
"[t]innitus is a phenomenon known to be associated 
intimately with sensorineural hearing loss.  The patient's 
record shows no other known causes or risk factors for 
hearing loss or tinnitus."

Dr. K. noted the Veteran's head injury in service and stated 
that it was common to have "coo-contra-coo" injuries in the 
head with trauma.  He also stated that right ear hearing loss 
documented at separation may reflect his head injury in 
service.  Dr. K noted that the Veteran's complaints of 
hearing loss and tinnitus, corroborated by his wife and 
friend, showed that they had been present for over 25 years.  
He noted that it was "certainly possible that both [the 
hearing loss and tinnitus] were present much longer than 
stated" as hearing loss is insidious and "tinnitus is 
often, at first, easily disregarded."  As support for his 
conclusions he noted the STRs which described normal ears at 
separation but also revealed the Veteran's complaints of ear, 
nose, and throat troubles and right ear hearing loss at 
separation.  Dr. K. noted that he was unpersuaded by the 
opinion of the Dr. E. M. in 2008 that the head injury was 
unlikely to be the culprit as there was no evidence of 
intracranial injury or skull fracture.  Dr. K. stated that 
head trauma without fracture may be associated with hearing 
loss and tinnitus.  Dr. K. found Dr. J.A.M.'s statement more 
persuasive.

C.  Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. Service connection also may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
§ 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999). The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is not in dispute that the Veteran has tinnitus as such 
disability is noted in postservice treatment records and on 
VA audiological evaluation.  Because he served in an infantry 
unit, it may reasonably be found that he had some degree of 
exposure to noise trauma in service.  Further, he has a 
documented head injury in service.  What he must still show 
to establish service connection for tinnitus is that such 
disability is related to the noise exposure in service (or to 
documented head trauma therein). 

The record includes both medical evidence that tends to 
support the Veteran's claim of service connection for 
tinnitus and medical evidence that is against his claim.  
When evaluating this evidence, the Board must analyze its 
credibility and probative value, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The evidence that tends to support the Veteran's claim are 
two medical opinions prepared by VA physicians who specialize 
in the ear, nose, and throat:  the January 2010 VHA opinion 
prepared by Dr. K and the undated statement from J.A.M., ENT.  
Dr. K.'s opinion that the Veteran's tinnitus is a result of 
his head injury and acoustic trauma in service is based on a 
review of the claims file and addresses all of the other 
medical opinions of records.  While Dr. M.'s opinion 
addresses combat and the Veteran did not serve in combat, it 
supports the claim, as Dr. K. explained in his opinion.

The evidence against the claim also includes two medical 
opinions:  a March 2007 authorized VA audiologist's opinion 
and the September 2008 VHA advisory opinion.  However, as 
explained in the JMR, the September 2008 opinion lacked an 
adequate rationale for the opinions provided.  

The Board finds that the positive and negative evidence is at 
least in equipoise on the question of whether the Veteran's 
tinnitus was incurred in service.  Under the statute and 
regulation governing in such circumstance, the remaining 
doubt must be resolved in the Veteran's favor, and the claim 
must be allowed.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102..  Accordingly, service connection for tinnitus is 
warranted.


ORDER

Service connection for tinnitus is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


